DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that a distance between the first groove (11a) and the first electrode (first electrode 4) is “substantially equal” to a distance between the second groove (12a) and the second electrode (second electrode 5).  However, claim 3 and the current specification (paragraph 0044) do not clarify what or how “substantially equal” may be determined and/or quantified.  That is, no clear range is found either in the claims or the specification. 
Current office action is examined and interpreted as any vertical trim being less than half-way from a center of the resistor as having met the “substantially equal” distance.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamijo, JP2018-195637 (machine translation attached to action).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kamijo teaches a chip resistor (see figure 5 and paragraphs 0048-0055) comprising: 
a substrate 2;
a resistive element 5 formed on a surface of the substrate; and
electrodes 3, 4 formed on either side of the resistive element,
wherein, at least a first trimming groove 6 and a second trimming groove 8 are formed in the resistive element

wherein the first trimming groove 6 and the second trimming groove 8 include respective first and second vertical grooves that extend (extending up), in the direction orthogonal to the inter-electrode direction, from the first edge of the resistive element toward the second edge of the resistive element, and the first trimming groove and the second trimming groove are bent from the vertical grooves to respectively form first and second horizontal grooves (extends horizontally) and extending in the inter-electrode direction,
wherein the first vertical groove of the first trimming groove 6 and the second vertical groove of the second trimming groove 8 are formed with a spacing there-between in the inter-electrode direction, and
wherein the first horizontal groove of the first trimming groove 6 and the second horizontal groove of the second trimming groove 8 extend in directions approaching each other, and, terminal ends (near line E4; figure 5) of the first horizontal groove and the second horizontal groove are separated with respect to the inter-electrode direction such that the first horizontal groove and the second horizontal groove do not overlap in the orthogonal direction, and
wherein the second trimming groove 8 is formed inside a region enclosed between a first
virtual line (E3) joining the terminal end of the first horizontal groove (groove 6) of the first trimming groove to an intersection point of the electrode (opposite electrode 3) on the side that the terminal end of the first horizontal groove faces and the first edge, a second virtual line (E4) 
Regarding claim 3, Kamijo teaches the chip resistor, wherein a distance between the first vertical groove of the first trimming groove 6 and the electrode 4 on the side near the first vertical groove is “substantially equal” (see above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )) to a distance between the second vertical groove of the second trimming groove 8 and the electrode 3 on the side near the second vertical groove.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994.  The examiner can normally be reached on 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYUNG S LEE/Primary Examiner, Art Unit 2833